DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 12/30/2021, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Priority
This application is a continuation of PCT/JP2017/006701 filed 02/23/2017 and further claims priority to JP 2016-067328 filed 03/30/2016.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2018 was filed before the mailing date of the first action on the merits on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US2014/0376574, US1694661, US5394415, US3694769, and US2015/0207292. 
US2014/0376574 discloses a Q-switched laser device with an electro optic modulator (Fig. 1; Abstract). A first and second voltage are applied to the electro-optic modulator where the second voltage is applied after a delay (Abstract). The purpose of the second voltage is to cause destructive interference of the acoustic ringing (Abstract). Accordingly, US2014/0376574 fails to disclose and teaches away from “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”.
US1694661 discloses an electro-optic modulator utilizing vibrations to affect the brightness of light (col. 1). However, US1694661 does not disclose the modulator being used as a q-switch in a laser device. Furthermore, US1694661 does not disclose “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”.
US5394415 discloses a Q-switched and mode locked laser using an electro-optic modulator (Abstract). A plurality of voltages are applied (Abstract) resulting in an output pulse having periodic vibrations (Figs. 5A and 5B). However, US5394415 does not appear to disclose “the delay time after 
US3694769 discloses a Q-switched laser using an electro-optic modulator (Abstract). A first voltage causing mechanical strain and a second voltage to counteract the mechanical strain after a delay is applied to the Q-switch in order to maximize the light intensity output from the device (Abstract). US3694769 does not explicitly disclose “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized” and the Office can find no motivation to modify US3694769 to result in the claimed device.
US2015/0207292 discloses a Q-switched and mode locked laser using an electro-optic modulator (Abstract). A first voltage is applied and a second voltage is applied after a delay (Fig. 3B). Furthermore, the light output is has periodic variations (Abstract). However, these periodic variations are from the application of an oscillating voltage (Fig. 3B) and do not appear to be from a vibration of the Q-switch. Furthermore, there is no disclosure that the “the delay time after which the second voltage is applied to the Q switch is set to a time within a period…at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”.
Accordingly, the prior art does not appear to disclose or render obvious “the delay time after which the second voltage is applied to the Q switch is set to a time within a period where the vibration of the Q switch continues and at which an intensity of the pulse laser light periodically changing due to the vibration of the Q switch is maximized”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/20/2022